United States Court of Appeals
                              For the Eighth Circuit
                         ___________________________

                                 No. 21-2065
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                  Lionel Thompson

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                    Appeal from United States District Court
                  for the Eastern District of Missouri - St. Louis
                                  ____________

                            Submitted: October 20, 2021
                             Filed: November 4, 2021
                                  [Unpublished]
                                  ____________

Before COLLOTON, SHEPHERD, and STRAS, Circuit Judges.
                         ____________

PER CURIAM.

       Lionel Thompson received a 120-month prison sentence after he pleaded
guilty to possession with intent to distribute methamphetamine. See 21 U.S.C.
§ 841(a)(1), (b)(1)(C). As part of the plea agreement, he waived the right to appeal
his conviction and sentence, except for, as relevant here, ineffective assistance of
counsel. In an Anders brief, Thompson’s counsel questions the district court’s1
denial of a motion to appoint new counsel and the substantive reasonableness of the
sentence. See Anders v. California, 386 U.S. 738 (1967). A pro se supplemental
brief discusses the offense-level calculation and raises ineffective assistance of
counsel.

       The appeal waiver, which is enforceable, covers all but one of these issues.
See United States v. Scott, 627 F.3d 702, 704 (8th Cir. 2010) (reviewing the validity
of an appeal waiver de novo); United States v. Andis, 333 F.3d 886, 889–92 (8th Cir.
2003) (en banc) (explaining that an appeal waiver will be enforced if the appeal falls
within the scope of the waiver, the defendant knowingly and voluntarily entered into
the plea agreement and the waiver, and enforcing the waiver would not result in a
miscarriage of justice). For that one, ineffective assistance of counsel, we decline to
consider it now. See United States v. Ramirez-Hernandez, 449 F.3d 824, 826–27
(8th Cir. 2006) (explaining that this type of claim is “usually best litigated in
collateral proceedings”).

      Finally, we have independently reviewed the record and conclude that no
other non-frivolous issues exist. See Penson v. Ohio, 488 U.S. 75, 82–83 (1988).
Accordingly, we dismiss the appeal, grant counsel permission to withdraw, and deny
the pending pro se motion as moot.
                       ______________________________




      1
       The Honorable Stephen N. Limbaugh, Jr., United States District Judge for
the Eastern District of Missouri.

                                         -2-